Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 8/01/2022, in which claims 1, 7-8, 13 are amended. Claims 1-18 are currently pending.
Response to Arguments
The interpretation of claims 7-8 under 35 U.S.C. § 112(f) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the interpretations.
The rejections to claims 7-12 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments with respect to claims 1 – 18 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Gkoulalas-Divanis (US 20190266353 A1).
As to claim 1, Dakic discloses a method for remote training of a machine learning algorithm using selected data from a secured data lake, the method comprising: inputting client parameters onto a secured server having said secured data lake; [The media server (client) may select attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, Ln 54-60]. The server computer stores data (data lake) in a protected environment [See Col 5, Ln 38-60]]
collating raw data stored within said secured data lake, according to said client parameters, to yield selected data, [Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
wherein said selected data and said raw data are inaccessible to said client; [The server computer stores a training dataset (selected data) and de-identified training data (raw data) in a protected environment [See Col 6, Ln 53-60]. The server computer does not release this data from the environment ("inaccessible to said client") [See Col 5, Ln 38-60]]
uploading said machine learning algorithm from said client to said secured server; and [The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]]
training said machine learning algorithm on said secured server, using said selected data, to yield a trained machine learning algorithm, … [The server computer trains the selected machine learning system (machine learning algorithm) [See Col 12, Ln 16-27]].
However, Dakic does not teach “wherein the inputting, the collating, the uploading, and the training are compliant with legislative data handling and privacy regulations.”
On the other hand, Gkoulalas-Divanis does teach “wherein the inputting, the collating, the uploading, and the training are compliant with legislative data handling and privacy regulations.”
Gkoulalas-Divanis discloses that direct identifiers, quasi-identifiers, and attributes in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]. The de-identification is set to the standards required by local legal frameworks (data handling and privacy regulations) [See ¶-40]. Since the dataset is de-identified to the legal standards, a skilled artisan would understand that the "inputting, the collating, the uploading, and the training" taught by Dakic are therefore compliant with the legal standards.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27]. 
As to claim 2, Dakic, and Gkoulalas-Divanis disclose the method according to claim 1, further comprising generating custom data in accordance with designation commands input by said client, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step 304, e.g. weight and height, and transmit them to a server computer [See Col 10, Ln 54-60]. Based on the selected attributes, a subset training dataset (custom data) is generated from stored de-identified training data by the server computer [See Col 11, ln 1-21]. The server may then use half or a minimum number ("at least some of") of the subset training dataset [See Col 16-30]].
As to claim 3, Dakic, and Gkoulalas-Divanis disclose the method according to claim 2, wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client, and wherein said designation commands input by said client comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
As to claim 4, Dakic, and Gkoulalas-Divanis disclose the method according to claim 3, wherein one or more of said data categories are anonymized prior to being presented to said client [Gkoulalas-Divanis, direct identifiers, quasi-identifiers, and attributes (respectively one or more of said data categories) in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]].
As to claim 5, Dakic, and Gkoulalas-Divanis disclose the method according to claim 1, further comprising sending said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
As to claim 7, Dakic discloses a secured server for remote training of a machine learning algorithm, the secured server comprising: a computer processor, a secured data lake comprising a set of instructions that, when executed, cause said computer processor to receive and store raw data from a plurality of raw data sources; [Server computer 110 receives de-identified claims data [See Col 8, Ln 24-32]. Server 110 also receives de-identified attribute data and combines it with the received de-identified claim data to generate a stored de-identified dataset [See Col 9, Ln 5-25, Col 6, Ln 1-4]. Claim data is received from claims processor, and attribute data is received from the attribute database (collectively plurality of raw data sources) [See Col 8, Ln 24-32, and Col 9, Ln 5-25]]
a user interface connected to said secured data lake and comprising a set of instructions that, when executed, cause said computer processor to receive client parameters input by a client; [The media server (client) may receive selected attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, Ln 54-60]. The media server includes input devices configured to receive user input of attributes [See Col 18, Ln 48-60]. Transmission of the input may be via an API (user interface) [See Col 13, Ln 62-67]. Further, the broadest reasonable interpretation of a user interface includes an application processing interface, and input devices]
a data selector comprising a set of instructions that, when executed, cause said computer processor to collate raw data stored within said secured data lake, according to said client parameters, to yield selected data, wherein said selected data and said raw data are inaccessible to said client; [The techniques are performed by one or more processors (data selector) [See Col 18, Ln 6-16]. Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
an algorithm uploader comprising a set of instructions that, when executed, cause said computer processor to receive and retain said machine learning algorithm uploaded by said client to said secured server; and [The techniques are performed by one or more processors (algorithm uploader) [See Col 18, Ln 6-16]. The server computer stores a training dataset (selected data) and de-identified training data (raw data) in a protected environment [See Col 6, Ln 53-60]. The server computer does not release this data from the environment ("inaccessible to said client") [See Col 5, Ln 38-60]]
a training module comprising a set of instructions that, when executed, cause said computer processor to train said machine learning algorithm, on said secured server, using said selected data, to yield a trained machine learning algorithm, … [The techniques are performed by one or more processors (training module) [See Col 18, Ln 6-16]. The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]].
However, Dakic does not teach “wherein the secured server, the secured data lake, the data selector, the algorithm uploader, and the training module are compliant with legislative data handling and privacy regulations.”
On the other hand, Gkoulalas-Divanis does teach “wherein the secured server, the secured data lake, the data selector, the algorithm uploader, and the training module are compliant with legislative data handling and privacy regulations.”
Gkoulalas-Divanis discloses that direct identifiers, quasi-identifiers, and attributes in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]. The de-identification is set to the standards required by local legal frameworks (data handling and privacy regulations) [See ¶-40]. Since the dataset is de-identified to the legal standards, a skilled artisan would understand that the "secured server, the secured data lake, the data selector, the algorithm uploader, and the training module" taught by Dakic are therefore compliant with the legal standards.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27].
As to claim 8, Dakic, and Gkoulalas-Divanis disclose the secured server according to claim 7, further comprising a custom generator comprising a set of instructions that, when executed, cause said computer processor to generate custom data in accordance with designation commands input by said client onto said user interface, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step 304, e.g. weight and height, and transmit them to a server computer [See Col 10, Ln 54-60]. Based on the selected attributes, a subset training dataset (custom data) is generated from stored de-identified training data by the server computer [See Col 11, ln 1-21]. The server may then use half or a minimum number ("at least some of") of the subset training dataset [See Col 16-30]. The techniques are performed by one or more processors (custom generator) [See Col 18, Ln 6-16]].
As to claim 11, Dakic, and Gkoulalas-Divanis disclose the secured server according to claim 7, further configured to send said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
As to claim 13, Dakic discloses a non-transitory computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to: receive and store raw data from a plurality of raw data sources on a secured data lake associated with a secure server; [Server computer 110 receives de-identified claims data [See Col 8, Ln 24-32]. Server 110 also receives de-identified attribute data and combines it with the received de-identified claim data to generate a stored de-identified dataset (secured data lake) [See Col 9, Ln 5-25, Col 6, Ln 1-4]. Claim data is received from claims processor, and attribute data is received from the attribute database (collectively plurality of raw data sources) [See Col 8, Ln 24-32, and Col 9, Ln 5-25]]
receive client parameters input by a client via a user interface; [The media server (client) may select attributes (client parameters) in step 304, e.g. age, gender, and transmit them to a server computer (secured server) [See Col 10, Ln 54-60]. The media server includes input devices configured to receive user input of attributes [See Col 18, Ln 48-60]. Transmission of the input may be via an API (user interface) [See Col 13, Ln 62-67]. Further, the broadest reasonable interpretation of a user interface includes an application processing interface, and input devices]
collate raw data stored within said secured data lake, according to said client parameters, to yield selected data, [Based on the selected attributes, a training dataset (selected data) is generated from stored de-identified training data (collating raw data) by the server computer [See Col 11, ln 1-21]]
wherein said selected data and said raw data are inaccessible to said client; [The server computer stores a training dataset (selected data) and de-identified training data (raw data) in a protected environment [See Col 6, Ln 53-60]. The server computer does not release this data from the environment ("inaccessible to said client") [See Col 5, Ln 38-60]]
receive and retain said machine learning algorithm uploaded by said client to said secured server; and [The media server (client) may select and transmit (uploading) the desired machine learning system (machine learning algorithm) to the server [See Col 12, Ln 18-32]]
train said machine learning algorithm, on said secured server, using said selected data, to yield a trained machine learning algorithm, … [The server computer trains the selected machine learning system (machine learning algorithm) [See Col 12, Ln 16-27]].
However, Dakic does not teach “wherein the secured server, the secured data lake, and the trained machine learning algorithm are compliant with legislative data handling and privacy regulations.”
On the other hand, Gkoulalas-Divanis does teach “wherein the secured server, the secured data lake, and the trained machine learning algorithm are compliant with legislative data handling and privacy regulations.”
Gkoulalas-Divanis discloses that direct identifiers, quasi-identifiers, and attributes in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]. The de-identification is set to the standards required by local legal frameworks (data handling and privacy regulations) [See ¶-40]. Since the dataset is de-identified to the legal standards, a skilled artisan would understand that the "secured server, the secured data lake, and the trained machine learning algorithm" taught by Dakic are therefore compliant with the legal standards.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic's machine learning development system to incorporate the teachings of Gkoulalas-Divanis' user data de-identification.
Motivation to do so would be to protect the data so it can no longer be used for performing re-identification attacks, as taught by Gkoulalas-Divanis [See ¶-27].
As to claim 14, Dakic, and Gkoulalas-Divanis disclose the non-transitory computer readable medium according to claim 13, further comprising instructions that, when executed, cause said at least one computer processor to generate custom data in accordance with designation commands input by said client onto said user interface, wherein said training further uses at least some of said custom data [Dakic, The media server (client) may select attributes ("designation commands input") in step 304, e.g. weight and height, and transmit them to a server computer [See Col 10, Ln 54-60]. Based on the selected attributes, a subset training dataset (custom data) is generated from stored de-identified training data by the server computer [See Col 11, ln 1-21]. The server may then use half or a minimum number ("at least some of") of the subset training dataset [See Col 16-30]].
As to claim 17, Dakic, and Gkoulalas-Divanis disclose the non-transitory computer readable medium according to claim 13, further comprising instructions that, when executed, cause said at least one computer processor to send said trained machine learning algorithm to said client over a network [Dakic, The machine learning system is transmitted to the requesting device [Col 13, Ln 27-38]. This is communicated via a network [See Col 4, Ln 29-36]].
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Gkoulalas-Divanis (US 20190266353 A1), in view of Ambati et al (US 20180293462 A1 thereafter "Ambati").
As to claim 6, Dakic, and Gkoulalas-Divanis do not disclose "wherein said training further comprises applying said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training."
On the other hand, Ambati does teach "wherein said training further comprises applying said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training."
Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system, and Gkoulalas-Divanis’ user data de-identification to incorporate the teachings of Ambati's validation data.
Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
As to claim 12, Dakic, and Gkoulalas-Divanis do not disclose "wherein said training module is further configured to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
On the other hand, Ambati does teach "wherein said training module is further configured to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system, and Gkoulalas-Divanis’ user data de-identification to incorporate the teachings of Ambati's validation data.
Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
As to claim 18, Dakic, and Gkoulalas-Divanis do not disclose "cause said at least one computer processor to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
On the other hand, Ambati does teach "cause said at least one computer processor to apply said machine learning algorithm to a validation or test dataset to determine the effectiveness of said training implemented by said training module."
Ambati discloses that a machine learning model is trained [See ¶-77]. After the machine learning model is trained, it is validated using validation data (validation dataset) [See ¶-78]. The validation data is used to determine if the accuracy of the trained ML model is above a threshold ("effectiveness of said training") [See ¶-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system, and Gkoulalas-Divanis’ user data de-identification to incorporate the teachings of Ambati's validation data.
Motivation to do so would be to verify the accuracy of the trained machine learning model, as taught by Ambati [See ¶-78].
Claims 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dakic et al (US 11210424 B1), in view of Gkoulalas-Divanis (US 20190266353 A1), in view of Biswas et al (US 20190102098 A1 thereafter “Biswas”).
As to claim 9, Dakic, and Gkoulalas-Divanis disclose the secured server according to claim 8, further comprising … wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client …, and wherein said designation commands input by said client onto said user interface comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
However, Dakic, and Gkoulalas-Divanis do not teach “a data viewer, …data categories which are presented to said client on said data viewer…” (Emphasis added.)
On the other hand, Biswas does teach “a data viewer, …data categories which are presented to said client on said data viewer…” (Emphasis added.)
Biswas discloses that a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system, and Gkoulalas-Divanis' user data de-identification to incorporate the teachings of Biswas’s column selection interface.
Motivation to do so would be to make running a machine learning system efficient and easy by reducing superfluous columns, as taught by Biswas [See ¶-137].
As to claim 10, Dakic, Gkoulalas-Divanis, and Biswas disclose the secured server according to claim 9, wherein one or more of said data categories are anonymized prior to being presented to said client on said [Gkoulalas-Divanis, direct identifiers, quasi-identifiers, and attributes (respectively one or more of said data categories) in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]]
data viewer [Biswas, a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134]].
As to claim 15, Dakic, and Gkoulalas-Divanis disclose the non-transitory computer readable medium according to claim 14, wherein said raw data stored within said secured data lake is organized into a plurality of data categories which are presented to said client via a data viewer, and wherein said designation commands input by said client onto said user interface comprise custom selection of one or more of said data categories [Dakic, Server computer 110 stores attribute data [See Col 5, Ln 61 -Col 6, Ln 4]. The attribute data includes a plurality of columns (plurality of data categories) [See Col 5, Ln 15-28]. The attributes are selected by the media server for training the machine learning system [See Col 13, Ln 49-63]].
However, Dakic, and Gkoulalas-Divanis do not teach “…data categories which are presented to said client via a data viewer …” (Emphasis added.)
On the other hand, Biswas does teach “…data categories which are presented to said client via a data viewer …” (Emphasis added.)
Biswas discloses that a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dakic’s machine learning development system, and Gkoulalas-Divanis' user data de-identification to incorporate the teachings of Biswas’s column selection interface.
Motivation to do so would be to make running a machine learning system efficient and easy by reducing superfluous columns, as taught by Biswas [See ¶-137].
As to claim 16, Dakic, Gkoulalas-Divanis, and Biswas disclose the non-transitory computer readable medium according to claim 15, wherein one or more of said data categories are anonymized prior to being presented to said [Gkoulalas-Divanis, direct identifiers, quasi-identifiers, and attributes (respectively one or more of said data categories) in a user dataset are de-identified [See ¶-26-27]. The de-identified dataset is then stored in a database which user devices may access [See ¶-41-42]]
client on said data viewer [Biswas, a plurality of columns from a dataset are displayed to the user for selection, as shown in Fig 6 [See ¶-134, 139]. The selected columns are used to train a machine learning model [See ¶-137]. The machine learning server provides the graphical user interface to the client [See ¶-105, 134]].	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173